DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-18 are pending and rejected.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/227,590 and 62/608,088, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1-18 of the present application require the use of “Natural Language Understanding” and “Natural Language Generation”.  These elements/features were not present in the prior-filed disclosures.  Therefore, the present application is not entitled to the benefit of the prior applications.


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant’s specification mentions Figures 1A, 1B and 2, however Applicant’s submitted drawings only include Figure 1.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-6 are directed to a method, which is a process.  Claims 7-12 are directed to a system, which is a machine.  Claims 13-18 are directed to a computer program product, which is an apparatus.  Therefore, claims 1-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations which recite the abstract idea of identifying a product for purchase:
storing customer information corresponding to a customer; and 
responsive to receiving a message with text or speech and an image from the customer: 
identifying an intent type from the text or speech using Natural Language Understanding; 
identifying a product or service from the image using image classification techniques; 
transmitting a product detail message to the customer with the product or service and corresponding pricing using Natural Language Generation; and 
responsive to receiving an affirmative message from the customer in response to the product detail message identified as affirmative using Natural Language Understanding automatically completing a purchase of the product or service with the customer information and transmitting a receipt message to the customer with an order receipt.
The recited limitations above set forth a process for identifying a product for purchase. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that although representative claim 1 does not recite additional elements, claim 7 recites elements such as a computing system, computer, memory, processor, etc..
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the storing, receiving, identifying, and completing a purchase amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-6 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for identifying a product for purchase. Thus, each of claims 2-6 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-6 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 7 and 13 (system and computer readable medium), the claim recites substantially similar limitations as set forth in claim 1. As such, claims 7 and 13 and their dependent claims 8-12 and 14-18 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 contains the limitations “using conversational interface…”. It is unclear from the specification what does and does not constitute a conversation interface.  In para [0019] of the specification, “enabling the user to complete the entire shopping experience using natural language in the form of written text or speech via a conversational user interface (CUI) and bypass the web-based experience on their mobile phone” while subsequently in para [0020], “the conversational commerce system enrolls a user in two ways: (i) via e-commerce website where user can enter their mobile number.”  How can the conversational interface simultaneously require a website for use and not require a website for use?

	Claim 1 contains the limitations “identifying…using Natural Language Understanding”.  How is Natural Language Understanding able to perform such functions?  Does Natural Language Understanding have any structure that allows it to execute (i.e. launch) another application?  Does Natural Language Understanding have any structures that allow it to communicate (i.e. identify) with other data sources?  Examiner notes, the specification lacks support for these limitations.

	Claim 1 contains the limitations “transmitting…using Natural Language Generation”.  How is Natural Language Generation able to perform such functions?  Does Natural Language Generation have any structure that allows it to execute (i.e. launch) another application?  Does Natural Language Generation have any structures that allow it to communicate (i.e. transmit) with other data sources?  Examiner notes, the specification lacks support for these limitations.

Claims 2-6 depend from claim 1 and inherit all the deficiencies of the claim(s) from which they depend and are therefore rejected under the same basis.

Referring to claims 7-18 all the limitations in system claims 7-12 and computer program product claims 13-18 are closely parallel to the limitations of method claims 1-6, analyzed above and rejected on the same basis.  



Examiner Note
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023,1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). Further, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  However in an effort for compact prosecution the Examiner will cite the most relevant art.

The prior art made of record is considered pertinent to applicant’s disclosure:
(1) Gruber et al. (U.S. Pre-Grant Publication No. 2012/0016678 A1)
(2) Rhoads et al. (U.S. Pre-Grant Publication No. 2014/0080428 A1)
(3) M. Nuruzzaman and O. K. Hussain, "A Survey on Chatbot Implementation in Customer Service Industry through Deep Neural Networks," 2018 IEEE 15th International Conference on e-Business Engineering (ICEBE), 2018, pp. 54-61, doi: 10.1109/ICEBE.2018.00019.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684